DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/122,265, filed on November 26, 2013.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 23 (and its respective dependent claims) is objected to because of the following informality:
Claim 23, line 2 should be corrected to state “comprising the steps of…”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 23, from which claim 25 ultimately depends, is claiming the setting of the straight line to pass through the candidate lesion only in the case wherein the candidate lesion includes the characteristic region. Claim 25 is therefore broadening the scope of the claim from which it depends and therefore fails to include all of the limitations of claim 23 from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of applying the prior art, and to overcome this 112 rejection, the assumed meaning is “in a case where the candidate lesion includes the characteristic region in the fundus, the imaging position is set to pass through the candidate lesion and the characteristic region…”. 
Claims 18-19, 21, 23-25 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With reference to claim 18, the claimed “sets (a) a position of a first straight line that would pass through a lesion region, and (b) a position of a second straight line that would be in parallel to the first straight line and would pass through the characteristic region” is vague and indefinite. Specifically, independent claim 17 is claiming the straight line passing through both the lesion region and the characteristic region. As such, it is not clear if the “first straight line” of claim 18 is the claimed “straight line” of claim 17 or a differing line. Likewise it is not clear if the “second straight line” of claim 18 is the claimed “straight line” of claim 17 or a differing line. As such, the claim is vague further sets (a) a position of a first additional straight line that would pass through the lesion region and (b) a position of a second additional straight line that would be in parallel with the first additional straight line…”. 
	With respect to claim 19, last two lines, the claimed “first straight line” and “second straight line” is vague and indefinite for the same reasoning set forth above with respect to the 112 rejection of claim 18. For purposes of examination, the assumed meaning is “(2) determines, in a case where the candidate lesion does not include the characteristic region in the fundus, the position of the first additional straight line and the position of the second additional straight line”. 
	With respect to claim 21, the claimed “determines the coordinates of the first point corresponding to the candidate lesion in accordance with a maximum of the degree of abnormality in the candidate lesion, and wherein the straight line passes through (a) the candidate lesion having the maximum of the degree of abnormality of the candidate lesion” is vague and indefinite”. It is not clear if applicant is claiming the candidate lesion having the maximum degree of abnormality of all lesions detected or if applicant means the location within the detected candidate lesion having the maximum degree of abnormality. As such the claim is vague and indefinite. For purposes of examination, the assumed meaning is “determines the coordinates of the first point corresponding to the candidate lesion in accordance with a location within the candidate lesion having a maximum degree of abnormality in the candidate lesion, and wherein the straight line passes through (a) the location within the candidate lesion having the maximum degree of abnormality of the candidate lesion…”. 
	With respect to claim 23, the claimed “determining coordinates of a second point corresponding to the characteristic region detected by the characteristic region detecting unit” is vague and indefinite. Specifically, a “detecting unit” lacks an antecedent basis and has not been claimed. It is therefore not clear if limitations were inadvertently omitted. For purposes of examination, the assumed meaning is “determining coordinates of a second point corresponding to the characteristic region detected by the characteristic region detecting” (with the word “unit” being deleted for clarity). 
	With respect to claim 24, the claimed “first straight line” and “second straight line” is vague and indefinite for the same reasons set forth in the 112 rejection of claim 18 above. Similarly, for purposes of examination, the assumed meaning is “wherein the setting further sets (a) a position in a fundus image of a first additional straight line that would pass through the lesion region and (b) a position in the fundus image of a second additional straight line that is parallel with the first additional straight line…”. 
With respect to claim 25, the claimed “first straight line” and “second straight line” is vague and indefinite for the same reasons set forth in the 112 rejection of claim 19 above. Similarly, for purposes of examination, the assumed meaning is “the position of 
the first additional straight line and the position of the second additional straight line are set”. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17, 21-23, 28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Isogai publication number 2011/0170062. 
	With respect to claim 17, Isogai discloses the limitations therein including the following: an ophthalmic apparatus (abstract); comprising an acquiring unit configured to acquire a volume image of a fundus (paragraph 0077, 0088); a candidate detecting unit configure to detect a candidate lesion in a retina by analyzing the volume image (fig 9, paragraphs 0038-0044, 0051, 0073, comparing a thickness of the retina to a thickness of a threshold value to obtain a difference as a location and degree of an abnormality which abnormality can inherently can be a lesion); a calculating unit configured to calculate a degree of abnormality of the candidate lesion based on a detection result of the candidate lesion (paragraphs 0038-0044, 0051, 0073, comparing a thickness of the retina to a thickness of a threshold value to obtain a difference as a location and degree of an abnormality which abnormality can inherently can be a lesion); a first 

	With respect to claim 22, Isogai discloses a non-transitory computer readable medium storing a computer to function the apparatus as claimed (see rejection of claim 17 and paragraphs 0023-0024). 
	With respect to claim 23, Isogai discloses a control method for an ophthalmic apparatus (abstract, paragraphs 0023-0024); performing the steps of claim 23 (see rejection of claim 17 above). 
	With respect to claim 28, Isogai further discloses the straight line coincides with a B-scan plane defining the imaging position to be used for acquiring the tomographic image (fig 9, paragraphs 0050-0058). 
Double Patenting

With respect to applicant’s claim 17, ‘769 claims the limitations therein (‘769, claims 1 or 9). Specifically, claims 1 or 9 of ‘769 are claiming the acquiring of a volume image, the detecting of an abnormality and the detecting of the degree of abnormality. Claim 9 discloses the abnormality as a lesion. Regardless, the “abnormality” of ‘769, claim 1 can inherently be a “lesion”. ‘769, claims 1 and 9 are further claiming a characteristic region including a macula lutea, the setting of a straight line corresponding to an image for acquiring a tomographic images based on the location of the abnormality i.e. the location of the lesion and based on the location of the macula lutea, and the straight line passing through the abnormality and the characteristic region i.e. the region including the macula lutea. In setting the line to pass through the abnormality as claimed, ‘769 will inherently requires determining coordinates corresponding to the location of the abnormality. In setting the line to pass through the center of the macula lutea, ‘769 will inherently require determining coordinates corresponding to the location of the macula lutea. 
With respect to claims 21-23 and 28, ‘769 further claims the limitations of claim 21 (‘769, claim 4); the limitations of claim 22 (‘769, claim 6); the limitations of claim 23 (claims 1 or 9 and see the double patenting rejection of claim 17 above). With respect to claim 28, ‘769 is not specifically claiming the line corresponding to a b-scan. However, ‘769 is claiming the line corresponding to a scan line (‘769, claims 1 or 9). However, 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner’s Comments
	For applicant’s information, claims 18 and 24 distinguish over the prior art by the actual setting of the two additional lines as claimed. If applicant were to claim “configured to set” instead of the claimed “sets” (i.e. “further sets”) then Isogai would still 
	For applicant’s information, in addition to the allowable subject matter set forth below, independent claim 17 would also distinguish over Isogai by claiming the following two changes: 
i. “a second determination unit configured to determine coordinates of a second point corresponding to a point corresponding to the center of the macula lutea of the characteristic region detected by…” and
ii. wherein the setting unit sets the straight line so that the straight line passes through the candidate lesion and the center of the macula lutea of the characteristic region”. 
Likewise, independent claim 23 would distinguish over Isogai by claiming the above two changes. 
Allowable Subject Matter
Claims 18-19, 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and overcoming the claim objections and 112 rejections and based on the assumed meanings of the 112 rejections as set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or . 
Prior Art Citations
	Chang et al publication number 2011/0181614 and Park et al publication number 2013/0257910 are being cited herein to show ophthalmic apparatuses and control methods for ophthalmic apparatuses that would have also read on or made obvious a 
Imamura publication number 2010/0202677, Moriya publication number 2012/0183188, Sato et al publication number 2012/0044457, Iwasa et al publication number 2010/0220914, and Yonezawa publication number 2011/0046480 are being cited herein to show ophthalmic apparatuses and control methods for ophthalmic apparatuses having some similar structure and or method steps to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 15, 2021